385 Mich. 710 (1971)
190 N.W.2d 219
JUDGES OF THE 74TH JUDICIAL DISTRICT
v.
BAY COUNTY
No. 15 April Term 1971, Docket No. 53,278.
Supreme Court of Michigan.
Decided September 30, 1971.
*715 Lambert, Leser & Pominville (by C. Michael Gorte), for plaintiffs.
Eugene C. Penzien, Prosecuting Attorney, for defendants Bay County, Board of Commissioners of Bay County, and Clerk of Bay County.
*716 Wilson & Stone, for defendants International Union of Allied and Technical Workers of United States and Canada, Local No. 15157, District 50, Dan L. Wurzburg, President of Local 15157, and the officers and other members of Local 15157.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Francis W. Edwards, Assistant Attorney General, for defendant Michigan Employment Relations Commission.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Stewart H. Freeman, Assistant Solicitor General, for the Attorney General.
T.E. BRENNAN, J.
This action was commenced in the circuit court in Bay County by the filing on June 29, 1970, of a complaint seeking declaratory and injunctive relief.
The circuit court rendered its judgment on January 13, 1971, granting certain relief as prayed for by plaintiffs. The defendant union, and the defendant county filed separate claims of appeal in the Court of Appeals. Plaintiffs and defendant Michigan Employment Relations Commission filed claims of cross-appeal.
On February 23, 1971, we granted sua sponte an order of by-pass, bringing the matter here for immediate disposition.
THE FACTS
The plaintiffs are duly elected and qualified judges for the 74th Judicial District of the State of Michigan, a first class district, consisting of Bay County, and created under the provisions of MCLA § 600.8139 *717 (Stat Ann 1971 Cum Supp § 27A.8139). The 74th Judicial District was established pursuant to the 1963 Constitution of the State of Michigan, art 6, § 26, as implemented by MCLA § 600.8101 (Stat Ann 1971 Cum Supp § 27A.8101).
The defendant Bay County is an organized county of the State of Michigan and under the law constitutes a body politic and corporate for the purpose, inter alia, of suing and being sued and doing all necessary acts relative to the concerns of the County of Bay. Defendant Board of Commissioners is the governing legislative body of Bay County and as such is the district control unit of the 74th Judicial District Court, referred to in MCLA § 600.8104 (Stat Ann 1971 Cum Supp § 27A.8104). Defendant clerk is charged with the duty of implementing and administering directives of the Bay County Board of Commissioners.
The defendants, International Union of Allied and Technical Workers of the United States and Canada, and Local Union No. 15157, District 50, hereinafter referred to as the Union, is the duly authorized bargaining representative of certain employees of Bay County, while the remaining named individual defendants are officers, members, and agents of the Union.
The defendant Michigan Employment Relations Commission (formerly known as the Michigan Labor Mediation Board) is an administrative agency of the State of Michigan created pursuant to MCLA § 423.1 et seq. (Stat Ann 1968 Rev § 17.454[1] et seq.) for the purpose of mediating labor disputes.
On or about the 18th day of December, 1968, defendant county by and through its then chairman of the Board of Commissioners (formerly known as the Board of Supervisors) and the defendant Union, entered into a collective bargaining agreement, at *718 which time the Union was recognized as exclusive bargaining agent of certain enumerated county employees, and including "all employees, except department heads and their deputies, and all departments to come under county jurisdiction." The collective bargaining agreement required all included employees to join the Union.
Beginning in 1969, the judges of the 74th Judicial District took office after having been elected in accord with the provisions of MCLA § 600.8101 et seq. (Stat Ann 1971 Cum Supp § 27A.8101 et seq.).
In the early months of 1970, the Union sought to have itself recognized as the sole bargaining agent of employees working in the 74th Judicial District Court, and further attempted to require such employees to join the Union as required by its collective bargaining agreement with the county. On or about the 11th day of May, 1970, the Union presented plaintiffs with a grievance report alleging that the then presiding judge of the 74th Judicial District Court had violated the collective bargaining agreement by instructing his secretary not to join the Union.
On the 28th day of May, 1970, the Union filed a charge with the Michigan Employment Relations Commission claiming that the judges and the county were guilty of unfair labor practices, specifying a refusal to bargain on the issue of recognition of the Union as the exclusive bargaining representative of court employees.
On June 10, 1969, the Board of Commissioners adopted a resolution purporting to fix the compensation of district court employees. On June 24, 1970, the Board of Commissioners adopted a further resolution, purporting to require the court employees to join the Union, purporting to re-employ a discharged court employee, and further resolving:
*719 "that any action taken by the District judges on these matters beyond this date will be considered Unilateral Action on the part of the District Judges, who are in fact the burden and responsibility of the State of Michigan, and any penalties, either monetary or other, incurred as a result of their unilateral action shall be their personal responsibility and should not be satisfied through the use of County Funds."
On June 29, 1970, the district judges commenced this action, seeking a declaratory judgment holding that the court's employees were not county employees, and were not covered by the collective bargaining agreement; and further seeking injunctive relief to prevent the Michigan Employment Relations Commission from proceeding with contemplated hearings on the unfair labor practice charges.
The Honorable Albert Engel, then Muskegon County Circuit Judge, was assigned to hear the matter. After full hearings, he entered the following judgment:
"JUDGMENT
"At a session of said Court held in the City of Bay City, Bay County, Michigan on January 13, 1971.
"PRESENT: HONORABLE ALBERT J. ENGEL, Circuit Judge
"This cause having come on for trial on January 12, 1971 and trial having been held in open court on that date, and proofs having been presented, arguments of counsel having been considered, the Court having reviewed the various briefs submitted by the parties, and the Court being fully advised in the premises,
"IT IS HEREBY ORDERED AND ADJUDGED, that the 74th Judicial District Court is a juristic entity, an integral part of the Judicial Branch of Government of the State of Michigan, separate and *720 apart from either the executive or legislative branch of government, and as such is a political subdivision of the State of Michigan.
"IT IS FURTHER ORDERED AND ADJUDGED, that the 74th Judicial District Court, acting by and through its duly elected judges, has both the inherent and statutory right, in order to carry out the duties of the Court in the administration of justice, to hire, fire and direct and control its personnel, as described in plaintiffs' exhibit E of the District Court and in further conjunction therewith, to establish classifications for its personnel and relative wages therefor within the appropriation of its district control unit and as may be fixed by statute.
"IT IS FURTHER ORDERED AND ADJUDGED that all personnel of the 74th Judicial District Court including but not limited to magistrates, court recorders, court administrator, clerks of all nature, receptionists, typists as well as any and all other personnel who may be hired by the Court are employees of said 74th Judicial District Court and not employees of the defendant County.
"IT IS FURTHER ORDERED AND ADJUDGED, that the collective bargaining agreement dated December 18, 1968, has no binding or legal effect on plaintiffs and their employees as above described.
"THEREFORE, IT IS FURTHER ORDERED AND ADJUDGED, that both the defendant Union and the defendant County and its Board of Commissioners be and the same are hereby permanently enjoined from attempting to force plaintiffs and the employees of the 74th Judicial District Court to recognize the bargaining agreement dated December 18, 1968, between the defendant County and the defendant Union.
"IT IS FURTHER ORDERED AND ADJUDGED, that the defendant County and its Board of Commissioners be and the same are hereby permanently enjoined from in any manner attempting *721 to unilaterally establish classifications or wage structures for any classifications established by the 74th Judicial District Court and said defendants are further ordered to comply with M.C.L.A. 600.8271 in that all appropriations for the wages and salaries of the District Court employees as above described shall be done as a unit of government and not on an individual line budget basis, except as may be otherwise specifically directed by statute or except as otherwise agreed to by plaintiff judges of the 74th Judicial District Court.
"IT IS FURTHER ORDERED that defendant, Michigan Employment Relations Commission be and is hereby permanently enjoined from Conducting any other or further proceedings in case No. C-70E-38 and case No. C-70E-76 originally filed by defendant Union naming Bay County, Michigan and plaintiffs herein, as respondents.
"IT IS FURTHER ORDERED that defendant International Union of Allied and Technical Workers of the United States and Canada; Local No. 15157 District 50, defendant Dan L. Wurzburg and the officers and other members of said Local 15157 be and are hereby permanently enjoined from initiating further proceedings against plaintiffs herein before defendant Michigan Employment Relations Commission, relying upon rights emanating from the said Collective Bargaining Agreement dated December 18, 1968.
"IT IS FURTHER ORDERED that the defendants, County of Bay, the Board of Commissioners of County of Bay, be and are hereby permanently restrained from any implementation of paragraph 1 of the resolution adopted June 24, 1970 set forth in Exhibit `D' attached to plaintiffs' complaint and received in evidence in this case.
"IT IS FURTHER ORDERED that the scope of this judgment does not extend to bailiffs nor to probation officers.
"IT IS FURTHER ORDERED that this Court retain jurisdiction over the parties to this action *722 and the subject matter thereof, for further implementation not inconsistent herewith, as may be required.
                                               "/s/ ALBERT J. ENGLE
                                                    "Circuit Judge"

FIRST ISSUE  DECLARATORY RELIEF
We first consider the declaratory aspects of the judgment of the circuit court.
As to the granting of a declaratory judgment, the jurisdiction of the circuit court is clear.
"Appellant asserts that plaintiffs could not prosecute this suit for a declaratory decree without first having exhausted the procedure before the township building inspector and the board of appeals, as provided in the ordinance. This contention of appellant's is not tenable. The record clearly discloses an `actual controversy,' decision of which does not turn upon any disputed issue of fact; and further that in this proceeding plaintiffs were not granted in the circuit court, nor do they ask in this Court, `any consequential relief.' The instant proceeding is within the statutory provision for declaratory judgments or decrees. CL 1948, § 691.501 (Stat Ann § 27.501). See, also, C.K. Eddy & Sons v. Tierney [1936], 276 Mich 333." Long v. Norton Twp. (1950), 327 Mich 627, 633.
Michigan has one court of justice. Const 1963, art 6, § 1:
"Sec. 1. The judicial power of the state is vested exclusively in one court of justice which shall be divided into one supreme court, one court of appeals, one trial court of general jurisdiction known as the circuit court, one probate court, and courts of limited jurisdiction that the legislature may establish by a two-thirds vote of the members elected to and serving in each house."
*723 Consistent with the constitutional unity of courts in Michigan, the legislature, in creating courts of limited jurisdiction by PA 1968, No 154 (MCLA § 600.8101[1]; Stat Ann 1971 Cum Supp 27A.8101 [1]) provided:
"Sec. 8101. A district court is established in the state. The district court is not a court of record. The state is divided into judicial districts of the district court each of which is an administrative unit subject to the superintending control of the supreme court."
Michigan has but one district court. For the administration of the district court, the state is divided into judicial districts.
A judicial district is an administrative unit of the district court. In each judicial district, there is a presiding judge who exercises, subject to the supervision of the Supreme Court, full authority and control over all matters of administration. PA 1968, No 154 (MCLA § 600.8221; Stat Ann 1971 Cum Supp 27A.8221).
PA 1968, No 154 (MCLA § 600.8271[1]; Stat Ann 1971 Cum Supp 27A.8271[1]) provides:
"Sec. 8271. (1) Except as otherwise provided, the judges of the district court shall appoint the employees thereof and fix their compensation within appropriations provided by the governing body of each district control unit."
Employes of the district court are employees of the judicial district, an administration unit of the state's one district court, which in turn is a subdivision of Michigan's one court of justice. They are not employees of the county, city or other district control unit, even though they are paid by the district control unit. MCLA § 600.8271(2) (Stat Ann 1971 Cum Supp § 27A.8271[2]).
*724 A collective bargaining agreement, executed by the County Board of Commissioners, as an employer, cannot, and does not bind the judicial district.
The Bay County Commissioners in this case had entered into an all-union or closed shop agreement with the defendant International Union.
In the private sector, such all-union agreements are permissible, despite the language of MCLA § 423.16[3] (Stat Ann 1968 Rev § 17.454[17][3]), which makes it unlawful for an employer to discriminate in regard to hire, terms or other conditions of employment in order to encourage or discourage membership in any labor organization.
All-union agreements are permissible in the private sector because MCLA § 423.14 (Stat Ann 1968 Rev § 17.454[15]) specifically permits them.
"Sec. 14. Nothing in this act shall be construed to interfere with the right of an employer to enter into an all-union agreement with one labor organization if it is the only organization established among his employes and recognized by him, by consent, as the representative of a majority of his employes; nor shall anything in this act be construed to interfere with the right of the employer to make an all-union agreement with more than one labor organization established among his employes if such organizations are recognized by him, by consent, as the representatives of a majority of his employes."
In public employment, all-union agreements are not permitted. MCLA § 423.210(c) (Stat Ann 1968 Rev § 17.455[10][c]) prohibits discrimination by a public employer to encourage or discourage membership in a labor organization. The language of that subsection is identical to the language of MCLA § 423.16(3) (Stat Ann 1968 Rev § 17.454[17][3]).
But no section parallel to MCLA § 423.14 (Stat Ann 1968 Rev § 17.454[15]) appears in PA 1947, No. *725 336 (MCLA § 423.201 et seq.; Stat Ann 1968 Rev § 17.455[1] et seq.).
Court employees are public employees within the definition of PA 1947, No 336 (MCLA § 423.201 et seq.; Stat Ann 1968 Rev § 17.455[1] et seq.), and art 4, § 48 of the Michigan Constitution.[1]
The county here argues that the statutory authority of the district judges to appoint employees of the court and fix their compensation is limited by the words which follow: " * * * within appropriations provided by the governing body of each district control unit." MCLA 600.8271[1] (Stat Ann 1971 Cum Supp § 27A.8271[1]).
The county contends that by making line item appropriations for each of the employees of the court it can establish the maximum compensation for each position, thus relegating the judges' authority to "fix compensation" to encompass only the fixing of compensation at something less than the appropriated salary.
In its brief the county states its proposition in these terms:
"Clearly the Legislature contemplated a system whereby the Boards of Commissioners would be establishing maximum salaries for individual employees, with the right of the District Judges to fix the compensation of individual employees within the maximum amount appropriated for the position."
The argument has a hollow ring. The county undertook to establish the compensation of the court's employees as part of its collective bargaining agreement with the Union. If the collective bargaining agreement determines the minimum and the *726 appropriation determines the maximum, what remains of the judges' statutory power to "fix compensation"?
If, however, the statute means what it says, i.e., that the judges are to fix the compensation of their employees, then it follows that the language "within appropriations" simply means that the judges' statutory power to employ personnel and fix their compensation must be exercised within the overall limits of funds appropriated by the district control unit or units, for the operation and maintenance of the district court.
It must be borne in mind that some judicial districts consist of more than one county, and some consist of more than one political subdivision within a county. MCLA § 600.8103 (Stat Ann 1971 27A.8103).
Where a judicial district consists of more than one district control unit, each unit is required to contribute to the expenses of the court. MCLA § 600.8104 (Stat Ann 1971 Cum Supp § 27A.8104).
Obviously, in such districts, no single control unit could limit salaries by line-item appropriation.
PA 1968, No. 154, the district court act, defines "district control unit"[2] as that unit of government responsible for maintaining, financing, and operating the district court. Appropriations by the district control unit must be made for this statutory purpose, and not for limited or specified line-items, except where the law provides otherwise, as, for example, facilities, MCLA §§ 600.8261, 600.8262, 600.8263 (Stat Ann 1971 Cum Supp §§ 27A.8261, 27A.8262, 27A.8263); library, MCLA § 600.8104 (Stat Ann 1971 Cum Supp § 27A.8104); supplementation of judges' salary, MCLA § 600.8202 (Stat *727 Ann 1971 Cum Sup § 27A.8202); operation of a probation department, MCLA § 600.8314 (Stat Ann 1971 Cum Supp § 27A.8314); compensation of jurors, MCLA § 600.8351 (Stat Ann 1971 Cum Supp § 27A.8351), and the like.
Our decision today is not only consistent with the manifest legislative intent but wholly consonant with the constitutionally prescribed functioning of the courts under inherent powers. See Wayne Circuit Judges v. Wayne County (1971), 386 Mich 1. Cognizant of these principles, we need not, nevertheless, interfere or abjure an otherwise valid legislative scheme. See infra.
That portion of the judgment of the court below which consists of a declaration of the rights of the parties is affirmed as modified by the foregoing section of this opinion.
SECOND ISSUE: INJUNCTION
The relationship of the courts to administrative agencies and tribunals has been the subject of a great many decisions of this and every other appellate court.
In general, this relationship has been one marked by judicial restraint born of several considerations.
Foremost is the separation of powers. Administrative agencies are a part of the executive branch of government. While they often act in a quasi-judicial capacity, it is recognized that they are established to perform essentially executive functions.
An appreciation of the theory of administrative law dictates that courts move very cautiously when called upon to interfere with the assumption of jurisdiction by an administrative agency.
There are other practical considerations. The courts have recognized the expediency of permitting *728 the administrative process to function to the extent of its capacity before intervening at the behest of one who conceives himself aggrieved or threatened by administrative action.
Matters consigned to administrative determination are often technical in nature, and closely related to the carrying out of some statutorily defined public policy.
Judicial restraint tends to permit the fullest utilization of the technical fact-finding expertise of the administrative agency and permits the fullest expression of the policy of the statute, while minimizing the burden on court resources.
From these general considerations, emanates the doctrine of exhaustion, by which the courts have declined to act in contravention of administrative agencies where the remedies available through administrative channels have not been pursued to completion.
Michigan precedents disclose several exceptions to this rule. Diggs v. State Board of Embalmers and Funeral Directors (1948), 321 Mich 508, exemplifies the situation in which equity will intervene to enjoin enforcement of an unconstitutional statute. Long v. Norton Twp. (1950), 327 Mich 627, cited in the first section of this opinion, exemplifies another exception; where the relief requested is purely declaratory and the facts are undisputed.
In the instant case, there is no allegation that the statute establishing the Michigan Employment Relations Commission is unconstitutional.
Neither does the complaint in this cause allege any action, taken or threatened by the commission from which it could be concluded that irreparable harm would befall the district court by reason of the pendency of proceedings before the commission.
The commission is competent to determine its own *729 jurisdiction. Labor Mediation Board v. Jackson County Road Commissioners (1962), 365 Mich 645.
It is presumed that the commission will decide correctly. School District of the City of Royal Oak v. State Tenure Commission (1962), 367 Mich 689.
The Michigan Employment Relations Commission has no authority to implement any of its decisions. It must rely upon courts to do so.
In any case, its decisions are reviewable in the Court of Appeals. Labor Mediation Board v. National Music Camp (1970), 383 Mich 518.
For all of these reasons it is apparent that PA 1947, No. 336 (MCLA § 423.201 et seq.; Stat Ann 1968 Rev § 17.455[1] et seq.), based on art 4, § 48 of the Michigan Constitution does not encroach upon the constitutional and inherent powers of the judiciary and, therefore, under the philosophy of judicial restraint this Court accedes to the jurisdiction of the Michigan Employment Relations Commission established in that act.
The District Judges argue that the commission is without jurisdiction because neither a designated collective bargaining representative nor a majority of the court's employees have petitioned for mediation under MCLA § 423.207 (Stat Ann 1968 Rev § 17.455[7]).
The argument ignores MCLA § 423.216 (Stat Ann 1968 Rev § 17.455[16]), which gives the commission jurisdiction to remedy unfair labor practices, "whenever it is charged that any person has engaged in or is engaging in any unfair labor practice * * *."
That section of the act does not limit the commission's jurisdiction to hear charges emanating from any particular source.
Indeed, the unfair labor practices described in MCLA § 423.210 (Stat Ann 1968 Rev § 17.455[10]) *730 where they exist, would probably militate against the possibility of there being either a designated representative or a vocal majority to file a petition under MCLA § 423.207 (Stat Ann 1968 Rev § 17.455[7]).
A single employee can be the victim of a "yellow dog" contract. In most instances it is the union he has been prevented from joining which will charge the employer with unfair practices. The statute recognizes that those who are the victims of the practices described in MCLA § 423.201 (Stat Ann 1968 Rev § 17.455[1]) are not likely to be vocal in defense of their rights.
It is charged here that one of the judges threatened a court employee with dismissal if she exercised her right under MCLA § 423.209 (Stat Ann 1968 Rev § 17.455[9]) to join the Union. Such threat, if substantiated, would constitute an unfair labor practice under MCLA § 423.210 (Stat Ann 1968 Rev § 17.455[10]).
The injunction against the Michigan Employment Relations Commission should be dissolved.
Accordingly, this cause is confirmed in part and reversed in part, and remanded for dissolution of the injunction against the Michigan Employment Relations Commission.
No costs, a public question being involved.
T.M. KAVANAGH, C.J., and ADAMS, T.G. KAVANAGH, SWAINSON, and WILLIAMS, JJ., concurred with T.E. BRENNAN, J.
BLACK, J. (for affirmance).
I support the judgment of the circuit court (quoted ante at pp 719 et seq.), and the reasoning of the trial judge which led to its entry. My vote to affirm that judgment is registered accordingly.
NOTES
[1]  "Sec. 48. The legislature may enact laws providing for the resolution of disputes concerning public employees, except those in the state classified civil service."
[2]  MCLA § 600.8104 (Stat Ann 1971 Cum Supp § 27A.8104).  REPORTER.